DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated January 5, 2021.  Claims 1-9 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4  fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “the response time”.  Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0133542, to Ratti et al. (hereinafter Ratti), in view of U.S. Patent Publication No. 2008/0111511, to Kang et al. (hereinafter Kang).

As per claim 1, Ratti discloses a bicycle control apparatus comprising: a controller, the controller including a processor, a memory, and an I/O interface (e.g. see ‘Fig. 8 and paragraph 0208 wherein a motor control system 112 of a bicycle includes a microprocessor with memory 801 and connector (i.e. I/O interface) to Bluetooth 810 device is provided); and a communication unit connected to the controller and arranged to communicate with an external device (e.g. see Fig. 8 and paragraph 0202, wherein a Bluetooth communication unit 810 is provided in communication with the microprocessor and communicates with wireless control system , the controller being configured to communicate with an assist mechanism including an assist motor arranged to impart a supplemental drive force to a bicycle (e.g. see Fig. 8 and paragraph 0207, wherein the microprocessor 801 transmits drive signals to the motor driver 804), and the controller being programmed to set a control state and to adjust a response speed of the assist motor based on an operation of the external device (e.g. see paragraph 0211, wherein the wireless control system 5000 controls operational modes of autonomous electric wheel 100; and see paragraphs 0222-0225, wherein the wireless control system 5000 comprises smartphone 1050, which is used to control application of torque by motor 135, which would further be used to attain desired speed).  
Ratti fails to disclose that the response speed being a speed with which an output of the assist motor changes in response to a change in a manual driver force of the bicycle.  However, Kang teaches the use of a speed sensor for detecting rotation speed of a manual control device, the detected rotational speed (i.e. response speed) is utilized to determine application of an assist motor (i.e. change in assist motor output), which is based upon rotation of the manual control device (i.e. manual driver force of the bicycle).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the assist system of Ratti to include utilization of a speed of manual force being applied by a user to determine when an application of assist force is necessary so as to reduce utilization of energy.

As per claim 2, Ratti, as modified by Kang, teaches the features of claim 1, and further discloses wherein the communication unit has a wireless interface and performs wireless communication with the external device (e.g. see Fig. 8 and paragraph 0202, wherein a Bluetooth communication unit 810 is provided in communication with the microprocessor and communicates with wireless control system 5000).

As per claim 3, Ratti, as modified by Kang, teaches the features of claim 1, and further discloses wherein the external device includes a smartphone, and the communication unit has a wireless interface and performs wireless communication with the smartphone (e.g. see paragraphs 0222-0225, wherein the wireless control system 5000 comprises smartphone 1050, which is used to control application of torque by motor 135).

As per claim 4, Ratti, as modified by Kang, teaches the features of claim 1, and further discloses wherein a correction coefficient and a time constant can be selected or set with the external device (e.g. see paragraph 0225, wherein the wireless control system 5000 controls the amount of torque being applied (i.e. correction coefficient), which would be applied during use of the device (i.e. time constant)), the correction coefficient being used to correct a base running assist force PA and the time constant being used to define the response time of the assist motor (e.g. the Office notes that it would be expected that coefficients and time constants would be utilized to generate an initial parameters of operation).

As per claim 5, Ratti, as modified by Kang, teaches the features of claim 1, and further discloses wherein the controller is programmed to alternately (e.g. one or the other) set a first control state or a second control state as the control state, and to control the assist motor such that an output state of the assist motor with respect to the manual drive force of the bicycle is different in the first control state than in the second control state (e.g. see paragraph 0225, wherein the wireless control system 5000 controls three different magnitudes of torque assist (i.e. a first control state, a second control state, and a third control state).

As per claim 6, Ratti, as modified by Kang, teaches the features of claim 5, and further discloses further comprising an operating device configured to be operated by a user, the controller being arranged and programmed to communicate with the operating device and alternately (e.g. one or the other) set the first control state or the second control state in response to operation of the operating device (e.g. see paragraph 0225, wherein the wireless control system 5000 (which includes an operating system controllable by a user) controls three different magnitudes of torque assist (i.e. a first control state, a second control state, and a third control state).

As per claim 7, Ratti, as modified by Kang, teaches the features of claim 5, and further discloses wherein the controller is programmed to selectively set the first control state or the second control state in response to operation of an operating device (e.g. see paragraph 0225, wherein the wireless control system 5000 (which includes an operating system controllable by a user) controls three different magnitudes 

As per claim 8, Ratti, as modified by Kang, teaches the features of claim 1, and further discloses wherein the response speed is a speed at which the assist motor responds to a decrease of the manual drive force (e.g. see paragraphs 0006 and 0010, wherein torque is applied based upon pedal force).

As per claim 9, Ratti, as modified by Kang, teaches the features of claim 1, and further discloses wherein the response speed is a speed at which the assist motor responds to an increase of the manual drive force (e.g. see paragraphs 0006 and 0010, wherein torque is applied based upon pedal force).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669